DETAILED ACTION

This action is in response to the request for continued examination filed on 2/16/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 17, 19, 27, 29, 37-38 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krueger et al. (US 2015/0236598).  	Regarding claim 1, Krueger et al. discloses (see fig. 3 and 6) a power supply apparatus comprising: a transformer (300) having a primary winding and a secondary winding (301 and 302); a switching part (304) connected in series to the primary winding of the transformer (304 connected to 301); a feedback unit (312) configured to output a feedback voltage to a primary side (output from 312 to the primary side 301) according to a voltage induced in the secondary winding of the transformer (output from 312 is based on induced voltage in secondary winding of 300); and a control unit (309) configured to perform switching operation of alternately turning on or off the switching part based on the feedback voltage (output from 309 to control 304 based on the output from 312), wherein, in a case where a predetermined feedback voltage is output from the feedback unit (feedback voltage being either low or high before frequency control being performed), the control unit is configured to alternately perform a first control to change a switching frequency of the switching part (see fig. 6, period C to D) within a predetermined amount (varying frequency between maximum frequency curve. See paragraph 0040) with reference to a reference switching frequency (variation between C to D in comparison to period ABM, which is constant), and a second control to set the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (US 2015/0236598) in view of Choi (US 2012/0161514). 	Regarding claims 20 and 31, Krueger et al. does not disclose that the switching part includes a first switching element connected in series to the primary winding of the transformer, a second switching element connected in parallel to the primary winding of the transformer, and a capacitor connected in series to the second switching element and connected along with the second switching element in parallel to the primary winding of the transformer, wherein the control unit is configured to perform switching operation of alternately turning on or off the first switching element and the second switching element 3 48360883-v1before and after a dead time during which the first switching element . 
Claims 21, 23, 25, 32, 34, 39-40, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US 2015/0147080) in view of Krueger et al. (US 2015/0236598). 	Regarding claim 21, Uchiyama discloses (see fig. 4A-4B) an image forming apparatus comprising: an image forming unit (see 4B) configured to form an image on a  wherein, in a case where a predetermined feedback voltage is output from the feedback unit, the control unit is configured to alternately perform a first control to change a switching frequency of the switching part within a first predetermined amount with reference to a reference switching frequency, and a second control to change the switching frequency within a second predetermined amount less than the first predetermined amount with reference to the reference switching frequency. 	Krueger et al. discloses (see fig. 3 and 6) a power supply apparatus comprising: a transformer (300) having a primary winding and a secondary winding (301 and 302); a switching part (304) connected in series to the primary winding of the transformer (304 connected to 301); a feedback unit (312) configured to output a feedback voltage to a primary side (output from 312 to the primary side 301) according to a voltage induced in the secondary winding of the transformer (output from 312 is based on induced voltage in secondary winding of 300); and a control unit (309) configured to perform switching operation of alternately turning on or off the switching part based on the feedback voltage (output from 309 to control 304 based on the output from 312); wherein, in a case where a predetermined feedback voltage is output from the feedback unit (feedback voltage being either low or high before frequency control being performed), the control unit is configured to alternately perform a first control to change a switching frequency of the switching part within a first predetermined amount (varying frequency between maximum frequency curve in the period of C to D. See paragraph 0040) with reference to a reference switching frequency (variation between C to D in comparison to .
Claims 26 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US 2015/0147080) in view of Krueger et al. (US 2015/0236598) and Choi (US 2012/0161514). 	Regarding claims 26 and 36, Uchiyama does not disclose that the switching part . 
Response to Arguments
Applicant's arguments filed on 1/21/2022 have been fully considered but they are not persuasive. Regarding claims 1, 21, 27 and 32, the applicant argues that “Krueger is seen to disclose a switched-mode power convertor operatable in plural modes, in which a frequency is constant from A to B and a frequency varies between a maximum switching frequency curve and a minimum switching frequency curve from C to D in Fig. 6. In the comparison between Krueger and the present claims, as described in Fig. 6 of Krueger, a mode is switched according to the feedback voltage VFB output from the output voltage sense unit 312. For example, in the case where the feedback voltage VFB is low (A to B), the control unit selects the frequency discontinuous mode (DCM1) as an operating mode to keep a switching frequency constant, while in the case where the feedback voltage VFB is high (C to D), the control unit selects the quasi-resonant mode (QR-n) to vary a switching frequency. That is, Krueger discloses the switching of the control mode for a switching frequency according to the feedback voltage VFB. Krueger, however, fails to disclose switching a frequency between the first control and the second control in a case where a predetermined feedback voltage is output from the feedback unit. Thus, Krueger is not seen to disclose or to suggest the foregoing features of independent Claims 1 and 27. Therefore, Claims 1 and 27 are not anticipated by Kreuger, and reconsideration and withdrawal of the § 102 rejections are requested”. 	The examiner does not agree with the applicant’s arguments regarding the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





//JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838